Deen, Presiding Judge,
concurring specially.
While agreeing with most of what is said in the majority opinion some reservations must be observed.
Cases referred to in the majority opinion appear to support the proposition that where notice is attempted to be effectuated by mail in certain particular cases, as here, there must be proof that the notice was actually given and received and not just sent before any legal action can be taken by sender. Genone v. Citizens Ins. Co. of N. J., 207 Ga. 83, 86 (2) (60 SE2d 125) (1950). The presumption of receipt raised by mailing to the last known address, with sufficient first-class postage affixed, may be, as here, rebutted by uncontradicted evidence that there was no receipt. The majority indicates that when such evidence contradicting the presumption is set forth, the presumption dissolves entirely. Roland v. Shelton, 106 Ga. App. 581 (127 SE2d 497) (1962). In this regard I am concerned that this rule may supplant the traditional jury function of resolving questions of credibility.
Other cases, such as Parker v. Southern Ruralist Co., 15 Ga. App. 334, 337 (83 SE 158) (1914), hold: “[W]hile the presumption must yield to positive, uncontradicted evidence that a letter shown to have been mailed was in fact not received, still the presumption may be so aided by other evidence, indicating that the letter was in fact received, as to raise an issue of fact for solution by the jury.” Holding similarly is American Tie &c. Co. v. Tyler, 18 Ga. App. 640 (4) (90 SE 86) (1916): “Whether the presumption arising from the mailing of the letter was rebutted, and whether the contents thereof should receive any consideration whatever, was a matter for the jury.” (Emphasis supplied.) In Wiard v. Phoenix Ins. Co., 166 Ga. App. 47 (303 SE2d 161) (1983), where the statutory requirement mandated only notice *501of an “opportunity” to accept or reject mailed coverage offers, the actual receiving of the notice appears to be irrelevant because of the particular words of limitation contained in the statute. Yet in cases such as the one subjudice, regarding “giving” of written notice, there is growing support for allowing a jury determination as to just when the presumption of receipt evaporates. Green, Ga. Law of Evidence (2nd ed.), § 50, indicates that there is a lot to be said for leaving presumptions and other evidence for the factfinder. Some cases indicate that if in doubt the question should be resolved by the jury and not the court. Where we have a presumption on the one hand and opposing evidence on the other, it would appear that the jury, in many cases, could find either way.
Presumptions such as the presumption of sanity, although rebuttable and not conclusive, and the presumption against suicide never vanish, even when opposed by expert testimony, until it finally disappears in the jury room only when the jury decides and resolves the issue one way or the other. Compare the majority and dissent in Floyd v. Colonial Stores, Inc., 121 Ga. App. 852 (176 SE2d 111) (1970), wherein the writer dissented, with the Supreme Court case of Templeton v. Kennesaw Life & Acc. Ins. Co., 216 Ga. 770, 773 (119 SE2d 549) (1961). The latter case held in part: “In a case such as we are dealing with here, the only place the presumption vanishes is in the jury room, and the time it vanishes is when the jury, in consideration of all the facts and circumstances, determines that the preponderance of the evidence is against the theory of accident; and where that decision is arrived at, the presumption against suicide, like all other circumstances and inferences in favor of accident, vanishes.
“Courts should be careful, in the absence of direct mandate of law, to take away from juries questions that time and experience have proven should be left exclusively for determination by the jury. The admonition of Judge Bleckley in an opinion prepared for the court in the case of Kinnebrew v. State, 80 Ga. 232, 238, 239 (5 SE 56), is worthy of repetition here. ‘The judge cannot pilot the jury in their passage by inference from fact to fact, but he can point out the line of transit which the law authorizes them to follow if they think the facts in evidence sustain them in taking that route. Presumptions of law are conclusions and inferences which the law draws from given facts. Presumptions of fact are exclusively questions for the jury, to be decided by the ordinary test of human experience. Code, § 3752. This plain distinction only needs to be understood, and applied with due discrimination, to reduce to the minimum all just complaint of encroaching on the province of the jury in the matter of drawing inferences. Doubtless, all presumptions of law not originating in *502statutes were once picsumptions of fact, and gradually developed into presumptions of law by a process of evolution; and most probably many inferences and conclusions destined to become presumptions of law in the future, are now in the formative stage, passing and repassing through the jurybox. Before any presumption, not manufactured by the legislature, can mount to the bench, it has to serve for a long season on the jury, and be trained for judicial administration ... To instruct them that they are legally authorized to infer one thing from another, or from certain others, but that they are to decide for themselves both whether the given premises are true, and whether the inference can and ought in fact to be made, is only to say that the law permits them to reason in the manner indicated, if they determine that the evidence and the ordinary test of human experience warrant them in so doing.’ Kinnebrew v. State, 80 Ga. 232, 238, 239, supra.” Id. at 773. While it is clear from the above that a factual presumption, if it meets the Bleckley test, may gradually change and evolve into a presumption of law, independent from a statutory origin; nevertheless, it is still a presumption, nothing more — nothing less.
In some cases, as apparently in the instant case, it may be said: “Presumptions may be looked on as the bats of the law, flitting in the twilight, but disappearing in the sunshine of actual facts.” Mockowik v. Kansas City, Etc. R. Co., 196 Mo. 550 (94 SW 256, 262). On the other end of the spectrum are conclusive presumptions such as the presumption that everyone knows the law. City of Dawson v. Bolton, 166 Ga. 232, 237 (143 SE 119) (1928). Mayor &c. of Savannah v. Wade, 148 Ga. 766 (2) (98 SE 464) (1919). But compare OCGA §§ 23-2-22 and 23-2-23 (Code Ann. §§ 37-204, 37-205).
The case of Rawleigh Medical Co. v. Burney, 25 Ga. App. 20 (102 SE 358) (1920), cited in the majority opinion is not exactly on point, as the letter in that case was not placed in the mailbox but was “placed in a cigar box in a grocery store.” The aliunde evidence discussed in Division 3 of the latter case would seem to suggest that in a jury trial other evidence might be forthcoming. In the instant case we do not know what any aliunde evidence might be since there has been no jury trial.
Our cases now indicate that on summary judgment when essential allegations have been pierced the burden shifts, thus requiring a party to put up one’s best case including any aliunde evidence, otherwise no jury trial will then be forthcoming. Compare Presser v. Rayner, 166 Ga. App. 633 (305 SE2d 149) (1983). The aliunde evidence may be direct evidence which will carry the case to the jury. It may also be circumstantial evidence which is inconsistent with opposing direct positive testimony as long as it also tends in *503some proximate degree to establish the conclusion projected while rendering less probable all inconsistent conclusions. Collins v. Everidge, 161 Ga. App. 708 (289 SE2d 804) (1982); Allen Kane’s Major Dodge v. Barnes, 243 Ga. 776 (257 SE2d 186) (1979). While generally direct evidence is to be preferred, e.g., the witness sees A stab B, yet in some situations circumstantial evidence seems to be no less trustworthy if not superior, e.g., “There is still no man who would not accept dog tracks in the mud against the sworn testimony of a hundred eye-witnesses that no dog has passed.” W. Prosser, Law of Torts, 212 (4th ed. 1971). See Brown v. Matthews, 79 Ga. 1 (4 SE 13) (1887), where it was observed: “Amongst the facts best proved is one which no witness has mentioned in his testimony, such fact being an inference from other facts.” If one non-expert has knowledge, “her knowledge would, and ought to, outweigh the opinion of a whole college of physicians — because theirs is at last opinion — mere opinion...” Truelove v. Hulette, 103 Ga. App. 641, 644 (120 SE2d 342) (1961). This is true unless the exact subject is one solely within knowledge of experts. Crawford W. Long Hosp. v. Mitchell, 100 Ga. App. 276 (111 SE2d 120) (1959).
Since notice in the case at hand was required to be actually given and not just sent, I concur with reservations made in the judgment of reversal.
I am authorized to state that Judge Banke joins in this special concurrence.